PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES THIRD QUARTER 2; THIRD QUARTER ADJUSTED FFO OF $0.35 PER SHARE; $40 MILLION OF NEW INVESTMENTS TIMONIUM, MARYLAND – November 1, 2007 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced its results of operations for the quarter ended September 30, 2007.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three months ended September 30, 2007 of $22.0 million or $0.32 per common share.The $22.0 million of FFO available to common stockholders for the quarter includes a $1.6 million non-cash provision for impairment, $0.5 million of non-cash restricted stock expense, a $0.1 million reduction in the Company’s provision for income taxes and $0.1 million of non-cash consolidation adjustments due to Financial Accounting Standards Board Interpretation No. 46R, Consolidation of Variable Interest Entities (“FIN 46R”).FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.35 per common share for the three months ended September 30, 2007.Adjusted FFO is a non-GAAP financial measure, which additionally excludes the impact of certain non-cash items and certain items of revenue or expenses, including: a provision for impairment and income taxes , restricted stock expenses and FIN 46R consolidation adjustments.For more information regarding FFO and adjusted FFO, see the “Funds From Operations” section below. GAAP NET INCOME For the three-month period ended September 30, 2007, the Company reported net income of $15.3 million, net income available to common stockholders of $12.9 million, or $0.19 per diluted common share and operating revenues of $39.2 million.This compares to net income of $14.6 million, net income available to common stockholders of $12.1 million, or $0.20 per diluted common share, and operating revenues of $35.1 million for the same period in 2006. For the nine-month period ended September 30, 2007, the Company reported net income of $52.1 million, net income available to common stockholders of $44.6 million, or $0.69 per diluted common share and operating revenues of $120.0 million.This compares to net income of $42.3 million, net income available to common stockholders of $34.8 million, or $0.60 per diluted common share, and operating revenues of $99.4 million for the same period in 2006. The increases in net income, operating revenues and net income available to common stockholders during the nine-month period ended September 30, 2007 were due primarily to approximately $240 million in new investments made throughout 2006 and 2007, as well as, the impact of an allowance adjustment of $5.0 million, or $0.08 per common share, with respect to straight-line rent recognition recorded in the first quarter of 2007. THIRD QUARTER 2 · In October, the Company declared a quarterly common dividend of $0.28 per share, an increase of $0.01 per common share compared to the prior quarter. · On October 16, 2007, the Company announced the reinstatement of the optional cash purchase component of the Company’s Dividend Reinvestment and Common Stock Purchase Plan (the “Plan”). · On July 31, 2007, the Company closed on approximately $40 million of new investments. THIRD QUARTER 2007 RESULTS Operating Revenues and Expenses– Operating revenues for the three months ended September 30, 2007 were $39.2 million.Operating expenses for the three months ended September 30, 2007 totaled $13.5 million, comprised of $9.1 million of depreciation and amortization expense, $2.2 million of general and administrative expenses, a $1.6 million non-cash provision for impairment and $0.5 million of stock-based compensation expense primarily associated with the Company’s issuance of restricted stock and performance grants to executive officers during the second quarter of 2007. Other Income and Expense– Other income and expense for the three months ended September 30, 2007 was a net expense of $10.5 million and was primarily comprised of $10.1 million of interest expense and $0.5 million of amortization of deferred financing costs. Provision for Income Taxes– During the quarter, the Company filed and paid $2.1 million related to its 2006 federal income taxes.The Company continues to make progress in obtaining a closing agreement with the Internal Revenue Service related to the Advocat related party tenant issue previously disclosed in the Company’s Annual Report of Form 10K for the tax years 2002 through 2006.In addition, the Company has reversed approximately $132,000 of income tax provision related to estimates that it made regarding the tax liability.The remaining $3.4 million of previously accrued income tax liability relates to the tax years 2002 through 2005. Funds From Operations– For the three months ended September 30, 2007, reportable FFO available to common stockholders was $22.0 million, or $0.32 per common share, compared to $19.3 million, or $0.32 per common share, for the same period in 2006.The $22.0 million of FFO for the quarter includes a $1.6 million non-cash provision for impairment, $0.5 million of non-cash stock-based compensation expense, a $0.1 million reduction in the Company’s provision for income taxes and $0.1 million of non-cash FIN 46R consolidation adjustments. The $19.3 million of FFO for the three months ended September 30, 2006, includes the impact of: i) $3.6 million of non-cash restricted stock expense primarily associated with the Company’s vesting of performance stock units granted to executive officers during 2004 which were earned in 2006; ii) a $2.7 million accounting gain on the sale of an equity security of another issuer; iii) a $1.8 million non-cash increase in the fair value of a derivative; vi) $0.6 million provision for income taxes; v) $0.3 million of non-cash accretion investment income; and vi) $0.2 million provision for uncollectible accounts receivable. When excluding the above mentioned non-cash or non-recurring items in 2007 and 2006, adjusted FFO was $24.0 million, or $0.35 per common share, for the three months ended September 30, 2007, compared to $18.9 million, or $0.32 per common share, for the same period in 2006.For further information, see the attached “Funds From Operations” schedule and notes. PORTFOLIO DEVELOPMENTS Litchfield Investment Company, LLC –On July 31, 2007, the Company completed a transaction with Litchfield Investment Company, LLC and its affiliates to purchase five skilled nursing facilities for a total investment of approximately $40 million.The facilities total 645 beds and are located in Alabama (1), Georgia (2), Kentucky (1) and Tennessee (1).The Company also provided a $2.5 million loan in the form of a subordinated note as part of the transaction.Simultaneously with the closing of the purchase transaction, the five facilities were combined into an Amended and Restated Master Lease containing13 otherfacilities between the Company and an existing operator, Home Quality Management.The Amended and Restated Master Lease was extended until July 31, 2017. Other –During the third quarter of 2007, the Company agreed to restructure a five facility master lease with one of its existing tenants whereby the Company and tenant have agreed to sell three facilities and reduce the annual rent on the master lease by $0.4 million.Two of the facilities are under contract to be sold, pendinglicensure, for approximately $2.8 million in cash proceeds which will generate an accounting gain of $0.4 million.The tenant will continue to pay full rent pursuant to the master lease until the completion of the sale of the two facilities.Upon completion, the overall annual rent on the master lease will be reduced by $0.4 million.In addition, the Company has recorded a $1.6 million provision for impairment on the third facility to reduce its carrying value to its estimated fair value. DIVIDENDS Common Dividends – On October 16, 2007, the Board of Directors declared a common stock dividend of $0.28 per share to be paid November 15, 2007 to common stockholders of record on October 31, 2007.At the date of this release, the Company had approximately 68 million outstanding common shares. Series D Preferred Dividends – On October 16, 2007, the Board of Directors declared the regular quarterly dividends for the 8.375% Series D Cumulative Redeemable Preferred Stock (“Series D Preferred Stock”) to stockholders of record on October 31, 2007.The stockholders of record of the Series D Preferred Stock on October 31, 2007 will be paid dividends in the amount of $0.52344 per preferred share on November 15, 2007.The liquidation preference for our Series D Preferred Stock is $25.00 per share. Regular quarterly preferred dividends for the Series D Preferred Stock represent dividends for the period August 1, 2007 through October 31, 2007. Dividend Reinvestment and Common Stock Purchase Plan – On October 16, 2007, the Company announced the reinstatement of the optional cash purchase component of the Plan, effective immediately for investments beginning November 15, 2007.The Company also announced that the per share purchase discount for both optional cash purchases and dividend reinvestments was reset to 1%.Existing participants in the Plan have been sent a letter from the Company discussing enrollment status and procedures.All questions and requests in connection with the Plan should be directed to the Plan’s administrator, Computershare, at (800) 519-3111. 2007 ADJUSTED FFO GUIDANCE REVISED The Company has increased its 2007 adjusted FFO guidance to be between $1.37 and $1.38 per diluted share, compared to previous guidance of $1.32 and $1.36 per diluted share.The increase is primarily due to the $40 million acquisition completed by the Company on July 31, 2007. The Company's adjusted FFO guidance for 2007 excludes the future impacts of acquisitions, gains and losses from the sale of assets, additional divestitures, certain revenue and expense items, capital transactions and restricted stock amortization expense. A reconciliation of the adjusted FFO guidance to the Company's projected GAAP earnings is provided on a schedule attached to this press release.The Company may, from time to time, update its publicly announced adjusted FFO guidance, but it is not obligated to do so. The Company's adjusted FFO guidance is based on a number of assumptions, which are subject to change and many of which are outside the control of the Company.If actual results vary from these assumptions, the Company's expectations may change.There can be no assurance that the Company will achieve its projected results. CONFERENCE CALL The Company will be conducting a conference call on Thursday, November 1, 2007, at 10 a.m. EST to review the Company’s 2007 third quarter results and current developments.To listen to the conference call via webcast, log on to www.omegahealthcare.com and click the “earnings call” icon on the Company’s home page.Webcast replays of the call will be available on the Company’s website for two weeks following the call. ***** The Company is a real estate investment trust investing in and providing financing to the long-term care industry.At September 30, 2007, the Company owned or held mortgages on 238 SNFs and assisted living facilities with approximately 27,465 beds located in 27 states and operated by 29 third-party healthcare operating companies. FOR FURTHER INFORMATION, CONTACT Bob Stephenson, CFO at (410) 427-1700 This announcement includes forward-looking statements. Actual results may differ materially from those reflected in such forward-looking statements as a result of a variety of factors, including, among other things: (i) uncertainties relating to the business operations of the operators of the Company’s properties, including those relating to reimbursement by third-party payors, regulatory matters and occupancy levels; (ii) regulatory and other changes in the healthcare sector, including without limitation, changes in Medicare reimbursement; (iii) changes in the financial position of the Company’s operators; (iv) the ability of operators in bankruptcy to reject unexpired lease obligations, modify the terms of the Company’s mortgages, and impede the ability of the Company to collect unpaid rent or interest during the pendency of a bankruptcy proceeding and retain security deposits for the debtor's obligations; (v) the availability and cost of capital; (vi) competition in the financing of healthcare facilities; (vii) the Company’s ability to maintain its status as a real estate investment trust and to reach a closing agreement with the Internal Revenue Service with respect to the related party tenant issues described in our Form 10-K filed with the Securities and Exchange Commission on February 23, 2007 (“Form 10-K”); (viii) the impact of the material weakness identified in the management’s report on internal control over financial reporting included in our Form 10-K, including expenses that may be incurred in efforts to remediate such weakness and potential additional costs in preparing and finalizing financial statements in view of such material weakness; and (ix) other factors identified in the Company’s filings with the Securities and Exchange Commission.Statements regarding future events and developments and the Company’s future performance, as well as management's expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements. OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 (Unaudited) ASSETS Real estate properties Land and buildings at cost $ 1,273,657 $ 1,235,679 Less accumulated depreciation (212,634 ) (187,769 ) Real estate properties – net 1,061,023 1,047,910 Mortgage notes receivable – net 31,849 31,886 1,092,872 1,079,796 Other investments – net 16,464 22,078 1,109,336 1,101,874 Assets held for sale – net 3,550 4,635 Total investments – net 1,112,886 1,106,509 Cash and cash equivalents 608 729 Restricted cash 3,698 4,117 Accounts receivable – net 61,768 51,194 Other assets 11,933 12,821 Total assets $ 1,190,893 $ 1,175,370 LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ 52,000 $ 150,000 Unsecured borrowings – net 484,718 484,731 Other long–term borrowings 40,995 41,410 Accrued expenses and other liabilities 26,567 28,037 Income tax liabilities 3,441 5,646 Operating liabilities for owned properties — 92 Total liabilities 607,721 709,916 Stockholders’ equity: Preferred stock 118,488 118,488 Common stock and additional paid-in-capital 825,495 700,177 Cumulative net earnings 344,824 292,766 Cumulative dividends paid (662,568 ) (602,910 ) Cumulative dividends – redemption (43,067 ) (43,067 ) Total stockholders’ equity 583,172 465,454 Total liabilities and stockholders’ equity $ 1,190,893 $ 1,175,370 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues Rental income $ 37,113 $ 33,016 $ 114,092 $ 92,643 Mortgage interest income 999 1,054 2,896 3,392 Other investment income – net 962 994 2,336 2,878 Miscellaneous 150 42 640 483 Total operating revenues 39,224 35,106 119,964 99,396 Expenses Depreciation and amortization 9,131 8,314 26,740 23,288 General and administrative 2,197 2,030 7,200 6,107 Restricted stock expense 545 3,639 880 4,224 Provision for impairment on real estate properties 1,636 - 1,636 - Provision for uncollectible mortgages, notes and accounts receivable - 27 - 27 Total operating expenses 13,509 14,010 36,456 33,646 Income before other income and expense 25,715 21,096 83,508 65,750 Other income (expense): Interest and other investment income 36 189 134 371 Interest (10,071 ) (11,190 ) (31,988 ) (30,246 ) Interest
